The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Newly amended independent claims 8 and 18 are objected to as allowable pending any double patenting issue that may arise before allowance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-14, 17-20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groit et al (U.S. Pub. No. 2016/0286524) and FARNSWORTH et al et al (U.S. Pub. No. 2013/0225169 A1) and FUJISHIRO et al (U.S. Pub. No. 2018/0035342 A1).


As per claims 1, 11 and 21 Griot disclosed a method of operating a terminal device in a cellular wireless telecommunication network, the method comprising: receiving at least one system information block including (paragraph.63) {SIBs broadcasted to the network entities which includes information such as PLMN priority offset, minimum signal threshold, max transmit power, selection criteria (S-criteria), RSRQ etc.}  parameter data from a base station in the cellular wireless telecommunication network (Figure.1, paragraph.52), the parameter data including at least absolute priorities {priority} for frequencies (paragraphs. 63 and 183) {Cells selection based on priorities whereas cells operate in different frequencies}; storing an identifier that uniquely identifies the terminal device; and controlling the terminal device (paragraphs.51 and 56) {Unique UE identifier}, when operating in an idle mode, to perform cell reselection based on the absolute priorities {priority} for frequencies included in the received parameter data and based on the result of a comparison operation performed with a numerical value of the stored unique identifier (paragraphs.63 and 64) {UE 115 in idle mode may perform a cell selection procedure to establish a connection with a base station 105 or to reselect a neighboring cell with better performance or higher priority. The selection procedure may include a determination of whether a candidate cell meets minimum selection criteria (S-criteria) and to select among several available cells. S-criteria may include reference signal received power (RSRP) (or reference signal received quality (RSRQ)), a minimum signal power threshold, a public land mobile network (PLMN) priority offset, a maximum transmit power, and a hysteresis parameter (to avoid ping-ponging between cells). Each cell may transmit its own minimum RSRP, cell priority, and maximum transmit power, and CE capabilities in broadcast system information messages. Such information may be broadcast in system information blocks (SIBs); and S-criteria, CE capabilities and the like may be broadcast in SIB1. Cells may also convey corresponding values for neighboring cells (e.g., in SIB4 and SIB5)}, wherein the control circuitry is configured to calculate an offset based on the unique identifier (Groit, paragraphs. 56, 63, 64 and 185) {S-criteria may include reference signal received power (RSRP) (or reference signal received quality (RSRQ)), a minimum signal power threshold, a public land mobile network (PLMN) priority offset}. 
However, Griot did not explicitly disclose cell reselection priorities to be based on absolute priorities. In the same field of endeavor FARNSWORTH disclosed cell reselection priorities to be based on absolute priorities for frequencies (paragraphs.279 through 288) {Measurement Rules for Inter-Frequency and Inter-RAT Cell Reselection when Absolute Priorities are Used [0280] The measurement rules below apply in Idle, URA_PCH, CELL_PCH states. In CELL_FACH state the UE is required to perform measurements of inter-frequency and inter-RAT cells listed in system information according to requirements specified in [10]. UE specific priorities are not applied in camped on any cell state. [0281] If the UE has received absolute priority information for inter-frequency layers, the UE shall follow these rules: [0282] The UE shall perform measurements of inter-frequency layers with a priority higher than the priority of the current serving layer. [0283] NOTE: The rate of these measurements may vary depending on whether Srxlev and Squal of the serving cell are above or below S.sub.prioritysearch1 and S.sub.prioritysearch2. This is specified in [10]. [0284] When the UE in camped normally state, has only dedicated priorities other than for the current frequency, the UE shall consider the current frequency to be the lowest priority frequency (i.e. lower than the eight network configured values). [0285] For inter-frequency layers with a priority equal or lower than the priority of the current serving layer: [0286] If Srxlev.sub.ServingCell&gt;S.sub.prioritysearch1 and Squal.sub.ServingCell&gt;S.sub.prioritysearch2 the UE may choose not to perform measurements of inter-frequency layers of equal or lower priority. [0287] If Srxlev.sub.ServingCell&lt;=S.sub.prioritysearch1 or Squal.sub.ServingCell&lt;=S.sub.prioritysearch2 the UE shall perform measurements of inter-frequency layers of equal or lower priority. [0288] The UE shall not perform measurements of inter-frequency layers for which the UE has no absolute priority}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated cell reselection priorities to be based on absolute priorities for frequencies as disclosed by FORNSWORTH in the method disclosed by Groit in order to make method more robust, stable and user friendly. 
Although Griot in paragraph.63 disclosed S-criteria may include reference signal received power (RSRP) (or reference signal received quality (RSRQ)), a minimum signal power threshold, a public land mobile network (PLMN) priority offset. However, both Groit and FRANSWORTH did not explicitly disclose wherein the control circuitry is configured to calculate an offset used during the cell reselection based on the unique identifier. In the same field of endeavor FUJISHIRO disclosed the control circuitry is configured to calculate an offset used during the cell reselection (paragraph, 111) {The SFN is a subframe number at which the UE 100 receives the load information signal, the UE-ID is an identifier of the UE 100 which receives the reselection request signal, and the cell load is a value representing the cell load in %. Alternatively, the UE 100 (controller) may perform cell evaluation accompanied with the reselection of the target cell, after correcting various types of offset (Qqualminoffset, Qrxlevminoffset, Qoffset) depending on the cell load. The various types of offset are calculated, for example, by offset=(default offset)×(cell load)} based on the unique identifier (paragraph.333) {Value specific to the UE 100 (UE-ID) may be an identifier assigned by the current serving cell (RNTI; Radio Network Temporary Identifier), or may be an identifier assigned uniquely to the UE 100 beforehand (IMSI; International Mobile Subscriber Identity), or may be an identifier assigned depending on location registration of the UE 100 } 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the control circuitry is configured to calculate an offset based on the unique identifier as disclosed by FUJISHIRO in the method disclosed by Groit and FRANSWORTH in order to make method more robust, scalable and user friendly.

As per claim 2 and 12 Groit-FRANSWORTH-FUJISHIRO disclosed the method according to claim 11, wherein the result of the comparison operation indicates a result of a mathematical comparison between a value calculated based on the numerical value of the stored unique identifier and a value based on a predetermined number (Groit, paragraphs.63 and 64) {UE 115 in idle mode may perform a cell selection procedure to establish a connection with a base station 105 or to reselect a neighboring cell with better performance or higher priority. The selection procedure may include a determination of whether a candidate cell meets minimum selection criteria (S-criteria) and to select among several available cells. S-criteria may include reference signal received power (RSRP) (or reference signal received quality (RSRQ)), a minimum signal power threshold, a public land mobile network (PLMN) priority offset, a maximum transmit power, and a hysteresis parameter (to avoid ping-ponging between cells). Each cell may transmit its own minimum RSRP, cell priority, and maximum transmit power, and CE capabilities in broadcast system information messages. Such information may be broadcast in system information blocks (SIBs); and S-criteria, CE capabilities and the like may be broadcast in SIB1. Cells may also convey corresponding values for neighboring cells (e.g., in SIB4 and SIB5)}.

As per claim 3 and 13 Groit-FRANSWORTH-FUJISHIRO disclosed the terminal device according to claim 11, wherein the absolute priorities for frequencies identify an absolute priority for each of a plurality of possible frequencies, and wherein the method further comprises determining a plurality of available frequencies at a plurality of target cells, identifying one of the plurality of available frequencies having the highest absolute priority in the absolute priorities for frequencies, and controlling the circuitry to perform the cell reselection by selecting one of the plurality of target cells having the identified highest priority frequency (Griot, paragraphs. 63 and 64) {The selection procedure may include a determination of whether a candidate cell meets minimum selection criteria (S-criteria) and to select among several available cells. UE 115 may begin a cell selection procedure by identifying a set of available PLMNs, selecting the highest priority PLMN (e.g., the home PLMN), and then selecting the best available cell in the selected PLMN. If a UE 115 is camped on a cell, it may periodically perform a cell search and rank available cells based on the S-criteria. If the UE 115 determines that a non-serving neighbor cell has qualifying S-criteria (e.g., the signal strength is sufficiently high), and the rank of the neighbor cell is higher than the rank of the serving cell, then the UE may reselect to the higher rank cell. If the UE 115 performs the cell search while connected to a visitor public land mobile network (VPLMN), it may use the priority offset to give preference to a home PLMN (or another higher priority PLMN)}. However, Griot-FUJISHIRO did not explicitly disclose identifying one of the plurality of available frequencies having the highest absolute priority in the absolute priorities for frequencies. In the same field of endeavor FARNSWORTH disclosed cell reselection priorities to be based on absolute priorities for frequencies (paragraphs.279 through 288) {Measurement Rules for Inter-Frequency and Inter-RAT Cell Reselection when Absolute Priorities are Used [0280] The measurement rules below apply in Idle, URA_PCH, CELL_PCH states. In CELL_FACH state the UE is required to perform measurements of inter-frequency and inter-RAT cells listed in system information according to requirements specified in [10]. UE specific priorities are not applied in camped on any cell state. [0281] If the UE has received absolute priority information for inter-frequency layers, the UE shall follow these rules: [0282] The UE shall perform measurements of inter-frequency layers with a priority higher than the priority of the current serving layer. [0283] NOTE: The rate of these measurements may vary depending on whether Srxlev and Squal of the serving cell are above or below S.sub.prioritysearch1 and S.sub.prioritysearch2. This is specified in [10]. [0284] When the UE in camped normally state, has only dedicated priorities other than for the current frequency, the UE shall consider the current frequency to be the lowest priority frequency (i.e. lower than the eight network configured values). [0285] For inter-frequency layers with a priority equal or lower than the priority of the current serving layer: [0286] If Srxlev.sub.ServingCell&gt;S.sub.prioritysearch1 and Squal.sub.ServingCell&gt;S.sub.prioritysearch2 the UE may choose not to perform measurements of inter-frequency layers of equal or lower priority. [0287] If Srxlev.sub.ServingCell&lt;=S.sub.prioritysearch1 or Squal.sub.ServingCell&lt;=S.sub.prioritysearch2 the UE shall perform measurements of inter-frequency layers of equal or lower priority. [0288] The UE shall not perform measurements of inter-frequency layers for which the UE has no absolute priority}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated identifying one of the plurality of available frequencies having the highest absolute priority in the absolute priorities for frequencies as disclosed by FORNSWORTH in the method disclosed by Groit--FUJISHIRO in order to make method more robust, stable and user friendly.

As per claim 4 and 14 Groit-FRANSWORTH-FUJISHIRO disclosed the method according to claim 11, wherein the identifier includes an International Mobile Subscriber Identity (IMSI) (Griot, paragraph.56) {the MME 135 may allocate a globally unique temporary identity (GUTI) to a UE 115 that includes identification information for the MME 135 as well as a temporary identity for the UE 115. A GUTI may minimize the frequency with which a persistent identity, e.g., an international mobile subscriber identity (IMSI), is transmitted within the network.}.

As per claims 7 and 17 Groit-FRANSWORTH-FUJISHIRO disclosed the method according to claim 11, wherein the parameter data further includes either i) a parameter controlling a percentage of terminal devices applying a specific offset value or priority or ii) a parameter controlling the amount of offset or relative priority applied (Groit, paragraph.64) {Selecting the highest priority PLMN (e.g., the home PLMN), and then selecting the best available cell in the selected PLMN. If a UE 115 is camped on a cell, it may periodically perform a cell search and rank available cells based on the S-criteria. If the UE 115 determines that a non-serving neighbor cell has qualifying S-criteria (e.g., the signal strength is sufficiently high), and the rank of the neighbor cell is higher than the rank of the serving cell, then the UE may reselect to the higher rank cell. If the UE 115 performs the cell search while connected to a visitor public land mobile network (VPLMN), it may use the priority offset to give preference to a home PLMN (or another higher priority PLMN)}. 

As per claims 9 and 19 Groit-FRANSWORTH-FUJISHIRO disclosed the method according to claim 11, wherein the parameter data further includes an offset to be applied to the stored unique identifier (Groit, paragraph.63, 64 and 185) {Multiple carriers, where each carrier may be a signal made up of multiple sub-carriers e.g. signals of different frequencies. UE selects the highest priority PLMN by using the priority offset}.
 
As per claim 10 Groit-FRANSWORTH-FUJISHIRO disclosed a communication system comprising: a terminal device according to claim 1 (Figure.1, element 115) {Mobile terminal); and a base station in communication with the terminal device (Groit, Figure.1, element 105) {Base station in communication with mobile terminal device}.

As per claim 20 Groit-FRANSWORTH-FUJISHIRO disclosed a non-transitory computer-readable medium encoded with computer readable instructions that, when executed by a computer, cause the computer to perform a method according to claim 11 (Groit, paragraph.190).

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
Applicant argued that prior art failed to disclose the amended limitation “control circuitry is configured to calculate an offset used during the cell reselection based on the unique identifier”.
As applicant’s argument, FUJISHIRO disclosed control circuitry is configured to calculate an offset used during the cell reselection (paragraph, 111) {The SFN is a subframe number at which the UE 100 receives the load information signal, the UE-ID is an identifier of the UE 100 which receives the reselection request signal, and the cell load is a value representing the cell load in %. Alternatively, the UE 100 (controller) may perform cell evaluation accompanied with the reselection of the target cell, after correcting various types of offset (Qqualminoffset, Qrxlevminoffset, Qoffset) depending on the cell load. The various types of offset are calculated, for example, by offset=(default offset)×(cell load)} based on the unique identifier (paragraph.333) {Value specific to the UE 100 (UE-ID) may be an identifier assigned by the current serving cell (RNTI; Radio Network Temporary Identifier), or may be an identifier assigned uniquely to the UE 100 beforehand (IMSI; International Mobile Subscriber Identity), or may be an identifier assigned depending on location registration of the UE 100. Therefore the amended limitation does not mal e the application patentable.

All dependent claims are also not patentable for the same reason provided for their respective independent.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647